                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN

PATRICK PIZZELLA, Acting Secretary                  )
of Labor, United States Department of Labor,        )
                                                    )
                             Plaintiff,             )
                                                    )
              v.                                    )      Civil Action No.: 19 CV 01177
                                                    )
FOX HARBOR, INC., a Wisconsin corporation,          )      Equitable and legal relief sought
and JESSE WOTRUBA, individually,                    )
                                                    )
                             Defendants.            )


                                   CONSENT JUDGMENT

       Plaintiff, PATRICK PIZZELLA, Acting Secretary of Labor, United States Department

of Labor (“PLAINTIFF”), having filed his Complaint and Defendants, FOX HARBOR, INC.

(“FOX HARBOR”), a Wisconsin corporation and JESSE WOTRUBA, individually

(collectively referred to as “DEFENDANTS”), having acknowledged receipt of the Complaint

and waiving service thereof, and having been duly advised in the premises, agree to the entry of

this judgment without contest under the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 201 et seq., (hereinafter the “Act” or “FLSA”).

       NOW, therefore, upon motion for the attorneys for PLAINTIFF and DEFENDANTS,

and for cause shown:

       JUDGMENT IS HEREBY ENTERED against DEFENDANTS pursuant to sections

16(c), 16(e) and 17 of the Act. 29 U.S.C. §§ 216(c), 216(e) and 217.

       DEFENDANTS admit that Defendant, FOX HARBOR, is an enterprise engaged in

commerce within the meaning of sections 3(r) and 3(s)(1)(A) of the Act. The court finds, based
on this admission, that FOX HARBOR is responsible for the provisions set forth in this Consent

Judgment.

       DEFENDANTS admit that Defendant JESSE WOTRUBA, individually, acted directly

or indirectly in the interest of the corporate Defendant FOX HARBOR and thereby is

considered to be an “employer” under section 3(d) of the Act. The court finds, based on this

admission, that JESSE WOTRUBA is an employer and individually responsible for the

provisions set forth in this Consent Judgment.

                                                 I

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to section 17

of the Act, that DEFENDANTS, their officers, agents, servants, employees and all other persons

in active concert or participation with them are hereby permanently enjoined and restrained from

violating the provisions of the Act in any of the following manners:

       A.     DEFENDANTS shall not, contrary to sections 7 and 15(a)(2) of the Act, employ

any employees who in any workweek are engaged in commerce or the production of goods for

commerce, or who are employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, for workweeks longer than 40 hours, unless

such employee receives compensation for his employment in excess of 40 hours at a rate not less

than one and one-half times the regular rates at which he is employed, or such employee is

exempt from the overtime provisions of the Act.

       B.      DEFENDANTS shall not fail to make, keep, and preserve records of their

employees and of the wages, hours, and other conditions and practices of employment

maintained by them as prescribed by the regulations issued, and from time to time amended,


                                                 2
pursuant to section 11(c) of the Act and found at 29 C.F.R. part 516. This includes, but is not

limited to, maintaining records of all hours worked by each employee on each workday and in

each workweek, and records of compensation paid to each employee in each workweek,

including records of deductions.

                                             II

        As an additional compliance measure, Defendants agree to train all managers and wait

staff that any sharing of tips with kitchen staff by servers is voluntary and not a requirement of

Defendants.    Defendants agree to conduct this training session by May 1, 2019. A written

certification acknowledging such training has been conducted will be submitted by Defendants to

the U.S. Department of Labor, Wage and Hour Division, Minneapolis District Office, Tri-Tech

Center, Suite 920, 331 Second Avenue South, Minneapolis, MN 55401.

                                               III

        FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to section 16(c) of the

Act, in favor of the PLAINTIFF and against DEFENDANTS in the total amount of $13,821.10.

        A.     DEFENDANTS shall pay to PLAINTIFF, the sum of $6,910.55, less all lawful

employee deductions and withholdings as described in Paragraph IVA below, which represents

the overtime compensation hereby found due to the individuals named in Exhibit A, attached

hereto and made a part hereof, for the time periods from February 14, 2016 through February 11,

2018.

        B.     DEFENDANTS, shall further pay to PLAINTIFF, as liquidated damages, the

additional sum of $6,910.55, as described in Paragraph IVB below, hereby found due to the




                                                  3
individuals named in Exhibit A, for the time periods from February 14, 2016 through February

11, 2018.

                                             IV

       The monetary provisions of this judgment shall be deemed satisfied by Defendants, upon

the following:

       A.        With respect to the back wage amount of $6,910.55, DEFENDANTS shall pay

to PLAINTIFF, by July 1, 2019, separate checks, payable to each individual named in Exhibit

A, in the net amount, after withholding applicable Social Security, Medicare, federal income and

state income taxes and other withholdings required by law. Each check shall be made payable

to the order of the individual or the “Wage and Hour Div., Labor” as alternative payees (e.g., the

first check should read “PAY TO THE ORDER of JANE DOE or the Wage and Hour Div.,

Labor”). Defendants shall provide to Plaintiff a schedule in duplicate, showing the full name,

last-known address, social security number, gross amount due, net amount due, and total amount

of withholding for each individual named in Exhibit A. Defendants shall issue a W-2 tax form to

each individual for whom payment is made. Defendants shall remain responsible for paying

their share of any applicable taxes to the appropriate State and Federal revenue authorities, as

well as any other statutory or regulatory payment obligations not otherwise mentioned herein.

The separate checks and the schedule described above shall be sent to the U.S. Department of

Labor, Wage and Hour Division, Minneapolis District Office, Tri-Tech Center, Suite 920, 331

Second Avenue South, Minneapolis, MN 55401.

        In the event any check is not accepted for payment within 6 months of issuance,

Defendants shall reissue a single check to the “Wage and Hour Div, Labor” in the total net


                                                  4
amount of proceeds due. The check shall be sent to the U.S. Department of Labor, Wage and

Hour Division, P.O. Box 2638, Chicago, Illinois 60690-2638.            Defendants shall remain

responsible for paying their share of any applicable taxes to the appropriate State and Federal

revenue authorities.

       B.      With respect to the $6,910.55 of liquidated damages, DEFENDANTS shall pay

to PLAINTIFF, by July 1, 2019, separate checks, payable to each individual named in Exhibit

A. Each check shall be made payable to the order of the individual or the “Wage and Hour Div.,

Labor” as alternative payees (e.g., the first check should read “PAY TO THE ORDER of JANE

DOE or the Wage and Hour Div., Labor”). Defendants shall provide to Plaintiff a schedule in

duplicate, showing the full name, last-known address, social security number, for each individual

named in Exhibit A. Defendants shall issue a 1099 tax form to each individual for whom

payment is made. Defendants shall remain responsible for paying their share of any applicable

taxes to the appropriate State and Federal revenue authorities, as well as any other statutory or

regulatory payment obligations not otherwise mentioned herein. The separate checks and the

schedule described above shall be sent to the U.S. Department of Labor, Wage and Hour

Division, Minneapolis District Office, Tri-Tech Center, Suite 920, 331 Second Avenue South,

Minneapolis, MN 55401.

       In the event any check is not accepted for payment within 6 months of issuance,

Defendants shall reissue a single check to the “Wage and Hour Div, Labor” in the total net

amount of proceeds due. The check shall be sent to the U.S. Department of Labor, Wage and

Hour Division, P.O. Box 2638, Chicago, Illinois 60690-2638.            Defendants shall remain




                                               5
responsible for paying their share of any applicable taxes to the appropriate State and Federal

revenue authorities.

                                              IV

        DEFENDANTS shall not request, solicit, suggest or coerce, directly or indirectly, any

current or former employee to return or to offer to return to the DEFENDANTS or to someone

else for the DEFENDANTS any money in the form of cash, check or in any other form, for

wages previously due or to become due in the future to said employees under the provisions of

this judgment or the Act; nor shall DEFENDANTS accept, or receive from any employee, either

directly or indirectly, any money in the form of cash, check or any other form for wages

heretofore or hereafter paid to said employee under the provisions of this judgment or the Act;

nor shall DEFENDANTS discharge or in any other manner discriminate, nor solicit or

encourage anyone else to discriminate against any such employee because such employee has

received or retained money due from the DEFENDANTS under the provisions of this judgment

or this Act.

                                               V

        FURTHER, it is agreed by the parties herein and hereby ORDERED that each party

bear his, hers or its own fees and other expenses incurred by such party in connection with any

stage of this proceeding to date with no costs, including, but not limited to, any and all costs

referenced under the Equal Access to Justice Act, as Amended

        FURTHER, it is agreed by the parties that this Court shall retain jurisdiction of this

matter to enforce the terms and conditions of the Consent Judgment.

        All of which is ORDERED this 20th day of August, 2019.


                                               6
                              s/William C. Griesbach
                              William C. Griesbach, Chief Judge U.S. District Court



Defendants                                          PATRICK PIZZELLA, Acting Secretary
hereby consent to the entry                         of Labor, United States Department
of this judgment on this 15th day of                of Labor
August, 2019.
                                                    By:

FOX HARBOR, INC.,                                   KATE S. O’SCANNLAIN
                                                    Solicitor of Labor

/s/ Jesse Wotruba                                   CHRISTINE Z. HERI
By: Its Owner                                       Regional Solicitor

/s/ Jesse Wotruba___________________                /s/ Margaret A. Sewell
JESSE WOTRUBA, individually                         MARGARET A. SEWELL

                                                    Attorneys for PATRICK PIZZELLA
                                                    Acting Secretary of Labor, United States
                                                    Department of Labor
                                                    United States Department of Labor
                                                    Office of the Solicitor
                                                    230 S. Dearborn Street, Suite 844
                                                    Chicago, Illinois 60604
                                                    Telephone No.: 312-353-3481
                                                    Sewell.Margaret@dol.gov

Approved as to form:

/s Geoffrey A. Lacy
GEOFFREY A. LACY
Attorney for Defendants

Strang, Patteson, Renning, Lewis & Lacy, S.C.
205 Doty Street, Suite 201
Green Bay, Wisconsin 54301
Office: (844) 833-0824
GLacy@stangpatteson.com



                                                7
